Citation Nr: 0417816	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  95-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hip and/or pelvis 
disorder.

2.  Entitlement to service connection for arthritis of the 
legs, back, and neck.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a psychiatric 
disorder, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


REMAND

The veteran had active duty from September 1959 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for a 
hip disorder; a pelvis disorder; arthritis of the legs, back, 
and neck; sinusitis; and a psychiatric disorder, including 
post traumatic stress disorder (PTSD).  

In April 1996, the veteran asked that his hip and pelvis 
condition be considered as one entity.  He also stated that 
he was seeking service connection for PTSD with depression 
and anxiety, but asked to drop the symptom "stress" as a 
diagnostic condition.  It is unclear whether or not the 
veteran intended to withdraw his claim for service connection 
for PTSD; therefore, it remains as an issue on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

In April 2004, the veteran's representative submitted a 
statement from the veteran to the Board requesting a travel 
Board hearing at the RO.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process the case must be remanded for an appropriate 
hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


		
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


